Name: Commission Regulation (EEC) No 2589/89 of 25 August 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 8 . 89 Official Journal of the European Communities No L 250/5 COMMISSION REGULATION (EEC) No 2589/89 of 25 August 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the leyies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (*}, and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 4026/88 (3), as last amended by Regulation (EEC) No 2262/89 (4) ; .Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4026/88 to the quota ­ HAS ADOPTED THIS REGULATION : ' ! Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 1989. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 110, 29. 4. 1988, p. 36. (3) OJ No L 355, 23 . 12. 1988, p. 19 . O OJ No L 216, 27. 7. 1989, p. 49. No L 250/6 26. 8 . 89Official Journal of the European Communities ANNEX to the Commission Regulation of 25 August 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 36 from 4 to 10 September 1989 Week No 37 from 11 to 17 September 1989 Week No 38 from 18 to 24 September 1989 Week No 39 from 25 September to 1 October 1989 0104 10 90 0 0104 20 90 0 0204 10 00f) 0204 21 00 (2) 0204 22 10 (2) 0204 22 30 (2) 0204 22 50 0 0204 22 90 0 0204 23 00 (2) 0204 50 11 (2) 0204 50 13 (2) 0204 50 15 (2) 0204 50 19 (2) 0204 50 31 (2) 0204 50 39 (2) 0210 90 11 (3) 0210 90 19 (3) 85,249 85,249 181,380 181,380 126,966 199,518 235,794 235,794 330,112 181,380 126,966 199,518 235,794 235,794 330,112 235,794 330,112 85,249 85,249 181,380 181,380 126,966 199,518 235,794 235,794 330,112 181,380 126,966 199,518 235,794 235,794 330,112 235,794 330,112 85,249 85,249 181,380 181,380 126,966 199,518 235,794 235,794 330,112 181,380 126,966 199,518 235,794 235,794 330,112 235,794 330,112 85,493 85,493 181,900 181,900 127,330 200,090 236,470 236,470 331,058 181,900 127,330 200,090 236,470 236,470 331,058 236,470 331,058 (!) The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.